J-A09025-18

                                 2018 Pa. Super. 303

 COMMONWEALTH OF                          :   IN THE SUPERIOR COURT OF
 PENNSYLVANIA                             :        PENNSYLVANIA
                                          :
                                          :
               v.                         :
                                          :
                                          :
 J.C.                                     :
                                          :   No. 1059 WDA 2017
                     Appellant            :

             Appeal from the Order Entered February 16, 2017
   In the Court of Common Pleas of Allegheny County Juvenile Division at
                      No(s): CP-02-JV-0001886-2011


BEFORE: BOWES, J., DUBOW, J., and MURRAY, J.

OPINION BY DUBOW, J.:                           FILED NOVEMBER 09, 2018

        Appellant, J.C., appeals from the February 16, 2017 Order entered in

the Court of Common Pleas of Allegheny County, which denied J.C.’s Petition

for Writ of Habeas Corpus. After careful review, we affirm.

        The juvenile court set forth a thorough and accurate factual and

procedural history in its Pa.R.A.P. 1925(a) Opinion, which we need not repeat

here. See Trial Court Opinion, filed 10/17/17, at 1-5. In sum, on April 9,

2010, the juvenile court adjudicated then 13-year-old J.C. dependent and

placed him at Mel Blount Youth Home. On November 7, 2011, the juvenile

court adjudicated J.C. delinquent after he admitted to Indecent Assault of a

Child Under 13 while living at his dependent placement.       At that time, the

juvenile court deferred disposition pending a mental health evaluation. On

November 29, 2011, the juvenile court entered a Delinquency Commitment

Order, which committed J.C. to Adelphoi Village and ordered that the court
J-A09025-18



review J.C.’s placement in five months. The juvenile court made a finding that

“child is in need of treatment, supervision and rehabilitation” and that the

commitment was “consistent with the protection of the public interest[.]”

Delinquency Commitment Order, 11/29/11. At the five-month review hearing

on April 9, 2012, the juvenile court made a finding that the “placement

continues to be necessary and appropriate” and ordered J.C. to remain at

Adelphoi Village. Placement Review Order, 4/9/12.

       Following that hearing, the juvenile court conducted five review

hearings.1 At each of the review hearings, the juvenile court provided J.C.

notice of the hearing, an opportunity to be heard, and the assistance of

counsel. Trial Court Opinion, filed 10/17/17, at 8. Additionally, at each review

hearing, the juvenile court “addressed whether the commitment would be

extended or modified and whether a modification would effectuate the purpose

of the original order” and made a determination of whether the disposition

and commitment of J.C. was consistent with the purpose of the Juvenile Act.

Id.

       On March 3, 2015, eight months prior to J.C.’s four-year commitment

anniversary, J.C.’s probation officer filed a Failure to Adjust Allegation alleging

that J.C. viewed pornography on a computer while in placement, which was

against the rules and regulations, and that Adelphoi Village requested J.C.’s

removal from the program. On the same day, after an emergency hearing
____________________________________________


1The juvenile court held review hearings on September 17, 2012, December
13, 2012, March 7, 2013, September 8, 2014, and January 26, 2015.

                                           -2-
J-A09025-18



where J.C. was present, the juvenile court issued a Detention Order that

committed J.C. to a secure detention at the Shuman Center pending

alternative placement, and made a finding that he posed a threat to the

community.      See Detention Order, 3/3/15.        On March 10, 2015, after a

hearing where J.C. was present, the juvenile court ordered that J.C. remain

committed, placed J.C. at Cove Prep, and made findings that “child is in need

of treatment, supervision and rehabilitation” and that the commitment was

“consistent with the protection of the public interest[.]”           Delinquency

Commitment Order, 3/10/15.

       Subsequently, the juvenile court held six additional review hearings.2

At each of the review hearings, the juvenile court provided J.C. notice of the

hearing, an opportunity to be heard, and the assistance of counsel. Trial Court

Opinion, filed 10/17/17, at 8.          Additionally, at each review hearing, the

juvenile court “addressed whether the commitment would be extended or

modified and whether a modification would effectuate the purpose of the

original order” and made a determination of whether the disposition and

commitment of J.C. was consistent with the purpose of the Juvenile Act. Id.

       On January 11, 2017, J.C. filed a Petition for Writ of Habeas Corpus

alleging that the juvenile court detained J.C. illegally for over a year. After

hearing oral argument on the matter, the juvenile court denied the Petition

for Writ of Habeas Corpus on January 20, 2017. On January 24, 2017, J.C.
____________________________________________


2The juvenile court held review hearings on June 29, 2015, October 5, 2015,
May 16, 2016, August 8, 2016, August 22, 2016, and September 1, 2016.

                                           -3-
J-A09025-18



filed a Petition for Reconsideration, which the juvenile court denied on

February 16, 2017.        On March 8, 2017, J.C. filed a Motion to Certify

Interlocutory Order for Appeal, which the juvenile court granted on April 8,

2017.

        On April 27, 2017, J.C. filed a Petition for Review with this Court. On

July 24, 2017, this Court granted the Petition for Review and ordered the

matter to proceed as an appeal. Both parties complied with Pa.R.A.P. 1925.

        J.C. raises the following issue for our review:

        When J.C. has been adjudicated delinquent of a first-degree
        misdemeanor punishable by up to five years’ imprisonment, J.C.
        was initially committed to a placement facility for an indefinite
        period of time, the Commonwealth now wants to extend J.C.’s
        commitment beyond four years, but J.C. has already been
        continuously detained for more than the statutory maximum
        sentence of five years, whether J.C. must be released when the
        plain language of 42 Pa.C.S.[] § 6353(a) requires a hearing to
        have been held specifically to address whether to extend or modify
        J.C.’s initial commitment period and that such hearing needs to be
        held prior to the expiration of four years since the initial
        commitment, but the Commonwealth never filed for an extension
        pursuant to th e statute and, therefore, the trial court never held
        a hearing pursuant to the statute?

Appellant’s Brief at 5.

         J.C. avers that the juvenile court detained him illegally in violation of

Section 6353 of the Juvenile Act, which, inter alia, prohibits a court from

detaining a child for more than four years unless the juvenile court meets




                                       -4-
J-A09025-18



certain requirements.3 See 42 Pa.C.S. § 6353(a). Specifically, J.C. argues

that the Commonwealth failed to file a petition requesting to extend J.C.’s

initial commitment beyond four years and the juvenile court failed to hold a

hearing on the issue prior to the expiration of four years as required by the

statute, rendering J.C.’s commitment illegal. See Appellant’s Brief at 13.

       In turn, the Commonwealth argues that the language of the statute does

not require the Commonwealth to file a petition for extension or the juvenile

court to hold a hearing on said petition. See Appellee’s Brief at 8. Rather,

the Commonwealth asserts that the statute requires the juvenile court to

conduct regularly scheduled commitment review hearings, which occurred and

indicated a need for continued confinement.4 Id. at 8.
____________________________________________


3 Section 6353 prohibits a court from detaining a child for more “than four
years or a period longer than he could have been sentenced by the court if he
had been convicted of the same offense as an adult, whichever is less.” 42
Pa.C.S. § 6353(a). In this case, J.C. admitted to Indecent Assault as a
misdemeanor of the first degree, an offense punishable by up to five years
imprisonment when committed by an adult. See 18 Pa.C.S. § 1104(1).
Because four years is less than the potential five-year adult sentence, the
statute prohibits the juvenile court from detaining J.C. for more than four
years unless the court meets certain requirements.

4 The Commonwealth also argues that this appeal is moot because J.C. turned
21 years old on August 8, 2017, and is no longer subject to court supervision
as a juvenile. See Appellee’s Brief at 19. “Generally, an actual claim or
controversy must be present at all stages of the judicial process for the case
to be actionable or reviewable . . . [and] [a]n issue before a court is moot if
in ruling upon the issue the court cannot enter an order that has any legal
force or effect.” Deutsche Bank Nat. Co. v. Butler, 868 A.2d 574, 577 (Pa.
Super. 2005). J.C. is currently committed for involuntary treatment pursuant
to 42 Pa.C.S. § 6403, which states, in relevant part, that a person may be
subject to court-ordered commitment for involuntary treatment if the person



                                           -5-
J-A09025-18



       The interpretation and application of a statute is a question of law. C.B.

v. J.B., 65 A.3d 946, 951 (Pa. Super. 2013). As with all questions of law, we

must employ a de novo standard of review and a plenary scope of review to

determine whether the court committed an error of law. Id.

       When interpreting a statute, this court is constrained by the rules of the

Statutory Construction Act of 1972 (the “Act”). 1 Pa.C.S. §§ 1501-1991. The

Act makes clear that the goal in interpreting any statute is to ascertain and

effectuate the intention of the General Assembly while construing the statute

in a manner that gives effect to all its provisions. See 1 Pa.C.S. § 1921(a).

The Act provides: “[w]hen the words of a statute are clear and free from all

ambiguity, the letter of it is not to be disregarded under the pretext of

pursuing its spirit.”    1 Pa.C.S. § 1921(b).    It is well settled that “the best

indication of the General Assembly's intent may be found in a statute's plain

language.”     Cagey v. Commonwealth, 179 A.3d 458, 462 (Pa. 2018).

Additionally, we must presume that the General Assembly does not intend a

result that is absurd, impossible of execution, or unreasonable. See 1 Pa.C.S.

§ 1922(1).     Moreover, the Act requires penal provisions of statutes to be

strictly construed and any ambiguity in the language of a penal statute should




____________________________________________


has been adjudicated delinquent for an act of sexual violence, has been
committed to an institution or facility and remains there at age 20, and is still
in need of treatment. See 42 Pa.C.S. § 6403(a). Reversing the trial court’s
ruling would have legal force or effect on J.C.’s current commitment.
Accordingly, the issue is not moot.

                                           -6-
J-A09025-18



be interpreted in the light most favorable to the accused. Commonwealth

v. Hall, 80 A.3d 1204, 1212 (Pa. 2013); see also 1 Pa.C.S. § 1928(b)(1).

      Instantly, J.C. is asking this Court to interpret and apply Section 6353

of the Juvenile Act, which states, in relevant part:

      No child shall initially be committed to an institution for a period
      longer than four years or a period longer than he could have been
      sentenced by the court if he had been convicted of the same
      offense as an adult, whichever is less. The initial commitment may
      be extended for a similar period of time, or modified, if the court
      finds after hearing that the extension or modification will
      effectuate the original purpose for which the order was entered.
      The child shall have notice of the extension or modification hearing
      and shall be given an opportunity to be heard. The committing
      court shall review each commitment every six months and shall
      hold a disposition review hearing at least every nine months.

42 Pa.C.S. § 6353(a).

      As stated above, J.C. argues that before his commitment exceeded four

years, Section 6353 required the Commonwealth to file a petition asking to

extend his initial commitment and required the juvenile court to hold a hearing

specifically addressing whether the court should extend the commitment. See

Appellant’s Brief at 13. J.C. asserts that the plain language of the statute

references a “commitment review” hearing, a “disposition review” hearing,

and an “extension or modification” hearing.      Therefore, J.C. contends, the

statute distinguishes between the three types of hearings and specifically

requires the Commonwealth to request, and the juvenile court to hold, an

“extension or modification” hearing prior to extending J.C.’s commitment

beyond four years. Id. at 21. We disagree.



                                     -7-
J-A09025-18



      As an initial matter, the plain language of Section 6353 does not require

the Commonwealth to file a petition prior to a child’s commitment exceeding

four years.     Rather, Section 6353 requires notice of an extension or

modification hearing, a hearing, and an opportunity for the child to be heard.

There is no language in the statute that requires that the Commonwealth file

a petition or make a formal request to extend a child’s commitment.

      Further, we disagree with J.C.’s assertion that the juvenile court did not

comply with Section 6353 when it extended J.C.’s commitment beyond four

years.    We recognize that the language in the statute requires a court to

review a child’s commitment every six months, hold a disposition review

hearing at least every nine months, and conduct an “extension or

modification” hearing prior to extending a commitment beyond the statutorily

allotted period. However, there is no language in the statute requiring that a

juvenile court conduct these reviews and hearings at separate times. The

clear purpose of the statute is to ensure that: (1) a court reviews a child’s

commitment and disposition on a regular basis; and (2) a child is given

appropriate notice and an opportunity to be heard, and the court makes

certain findings prior to committing a child beyond the statutorily allotted

period.

      As stated above, we must presume that the General Assembly does not

intend a result that is absurd, impossible of execution, or unreasonable. See

1 Pa.C.S. § 1922(1).    Without the plain language of the statute explicitly

compelling such a result, it would be unreasonable and redundant to impose

                                     -8-
J-A09025-18



the condition that a court, who is already holding regularly scheduled review

hearings, hold separate hearings to review “commitment,” “disposition,” and

“extension and modification.” Accordingly, we hold that any review hearing

can serve as an “extension and modification” hearing if the child has

appropriate notice, the child has an opportunity to be heard, and the court

makes certain findings pursuant to Section 6353.

      In this case, on November 29, 2011, the juvenile court initially

committed J.C. to Adelphoi Village for approximately five months, making a

finding that J.C. was in need of treatment, supervision, and rehabilitation, and

that placement was consistent with the protection of the public interest. At

the five-month review hearing, the juvenile court made a finding that J.C.’s

placement continued to be necessary and appropriate.           The trial court

continued to hold review hearings to address J.C.’s commitment and

disposition, each time giving J.C. notice and an opportunity to be heard. Then,

eight months prior to J.C.’s four-year commitment anniversary, the March 3,

2015 Failure to Adjust Allegation and Detention Hearing provided clear notice

to J.C. that his next scheduled hearing would be an “extension or modification”

hearing as J.C. was unable to remain in placement at Adelphoi Village. On

March 10, 2015, after a hearing, the juvenile court made a finding that J.C

continued to be in need of treatment, supervision, and rehabilitation, and that

placement was consistent with the protection of the public interest – the same

findings that originally made J.C.’s placement necessary.      Accordingly, the




                                     -9-
J-A09025-18



juvenile court complied with the requirements of Section 6353 prior to

detaining J.C. for more than four years.

      J.C. cites Matter of Firster, 457 A.2d 546 (Pa. Super. 1983), to support

his claim that his commitment beyond four years is illegal. However, Firster

is easily distinguished from this case.    In Firster, the appellant remained

confined beyond the ninety-day sentence that she could have received as an

adult for Retail Theft as a summary offense. The juvenile court did not hold a

review hearing until four months after the ninety-day deadline, and, therefore,

this Court found that the juvenile court illegally detained appellant. Id. at

548-49. Unlike Firster, in this case, J.C. had at least ten review hearings

prior to his four-year commitment anniversary.         Accordingly, Firster is

unpersuasive.

      In conclusion, our review of the record reveals that prior to J.C.’s four-

year commitment anniversary, J.C. had notice of an extension or modification

hearing, J.C. had an opportunity to be heard, and the court made specific

findings pursuant to Section 6353. As the juvenile court complied with Section

6353, J.C. was not committed illegally and the juvenile court properly denied

J.C.’s Petition for Writ of Habeas Corpus. Accordingly, we find no error.

      Order affirmed.



Judgment Entered.




                                    - 10 -
J-A09025-18


Joseph D. Seletyn, Esq.
Prothonotary




     Date: 11/9/2018




                          - 11 -